15 F.3d 1095NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert James WALTON, Plaintiff-Appellant,v.Janet RENO, et al., Defendants-Appellees.
No. 93-16068.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1993.*Decided Dec. 20, 1993.

Before:  SNEED, NOONAN, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Robert James Walton appeals pro se the district court's dismissal with leave to amend of his complaint brought pursuant to  Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) alleging that prison officials improperly placed Walton in administrative segregation and confiscated certain religious materials.  We dismiss the appeal for lack of jurisdiction.


3
A district court order dismissing a complaint with leave to amend is not a final appealable order.   Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171 n. 1 (9th Cir.1984);   Proud v. United States, 704 F.2d 1099, 1100 (9th Cir.1983) (per curiam).


4
Here, the district court granted Walton in forma pauperis status but dismissed his complaint with leave to amend because the complaint did not comply with the court's local rules, and because Walton submitted a deficient declaration in support of his request to proceed in forma pauperis.  The district court granted Walton thirty days leave to amend and cure these deficiencies.  Walton instead appealed the district court's order.  This order, however, is not appealable.  See Proud, 704 F.2d at 1100.  Accordingly, we dismiss Walton's appeal for lack of jurisdiction.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3